Citation Nr: 0207505
Decision Date: 07/10/02	Archive Date: 11/06/02

DOCKET NO. 92-11 652               DATE JUL 10, 2002

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for a chronic cervical spine
disability to include injury residuals and arthritis.

2. Entitlement to an increased disability evaluation for T12, L1,
and L2 compression fracture residuals with traumatic arthritis and
L5-S1 tenderness, currently evaluated as 50 percent disabling.

3. Entitlement to a total rating for compensation purposes based on
individual unemployability.

REPRESENTATION 

Appellant represented by: Daniel G. Krasnegor, Attorney

WITNESS AT HEARINGS ON APPEAL 

The veteran 

ATTORNEY FOR THE BOARD 

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from April 1972 to April 1974 and
from May 1974 to May 1977. This matter comes before the Board of
Veterans' Appeals (Board) on appeal from rating decisions by the
Department of Veterans Affairs (VA) Regional Office (RO) in St.
Petersburg, Florida. In April 1993, the Board remanded the
veteran's claims to the RO additional action. In March 1996, the
Board again remanded the veteran's claims to the RO for additional
action.

In May 1999, the Board requested an opinion from a Veterans Health
Administration (VHA) medical expert. In August 1999, the requested
VHA opinion was incorporated into the record. In August 1999, the
accredited representative was provided with a copy of the VHA
opinion and informed of the veteran's right to submit additional
evidence and/or argument. In August 1999, the veteran's accredited
representative at the time submitted additional argument. In
October 1999, the Board requested an addendum to the VHA opinion.
In October 1999, the requested addendum was incorporated into the
record. In November 1999, the veteran's accredited representative
at the time was provided with a copy of the addendum and informed
of the veteran's right to submit additional evidence and/or
argument. In November 1999, the veteran's accredited representative
submitted additional argument.

2 -

In March 2000, the Board denied service connection for a chronic
cervical spine disability to include injury residuals and
arthritis; denied an increased evaluation for the veteran's T12,
L1, and L2 compression fracture residuals with traumatic arthritis
and L5-S1 tenderness; and remanded the issue of the veteran's
entitlement to a total rating for compensation purposes based on
individual unemployability to the RO for additional action. The
veteran subsequently appealed to the United States Court of Appeals
for Veterans Claims (Court).

In March 2001, the VA General Counsel and the veteran's
representative submitted a Joint Motion for Remand requesting that
the portions of the March 2000 Board decision denying service
connection for a chronic cervical spine disability and an increased
evaluation for the veteran's thoracic and lumbosacral spine
disability be vacated and the veteran's claims remanded to the
Board for application of the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 4, 114 Stat. 2096 (2000) (VCAA) and to
provide adequate reasons and bases as to the issue of the
assignment of an extraschedular evaluation for the veteran's
thoracic and lumbosacral spine disability. In March 2001, the Court
granted the Joint Motion for Remand; vacated those portions of the
March 2000 Board decision which denied service connection for a
cervical spine disorder and an increased evaluation for the
veteran's thoracic and lumbosacral spine disability; and remanded
the veteran's claims to the Board.

The March 2000 Board decision Remanded the claim for a total rating
for compensation purposes based on individual unemployability
(TDIU) for adjudication of several intertwined issues. This was
accomplished by the RO.

Service connection for a right shoulder disorder and migraines were
denied by the RO in an April 2000 rating decision. More than a year
elapsed without a notice of disagreement on those decisions and
they became final. In the absence of new and material evidence to
reopen the claims, the issues of service connection for right
shoulder disorder and migraines are done and can not be revisited
by VA.

- 3 - 

38 U.S.C.A. 5108, 7105(c) (West 1991); 38 C.F.R. 20.302(a), 20.1103
(2001). Thus, they will not be discussed in this decision.

In a brief received from the veteran's current attorney in October
2001, the attorney stated that as an initial matter he wished to
point out that there was an appeal pending on the issue of
entitlement to service connection for depression on a secondary
basis. It was requested that the Board direct that the RO issue a
statement of the case on the issue. This is a completely incorrect
misstatement as to the status of the claim.

In April 2000, the RO issued a statement of the case (SOC) on the
claim for secondary service connection for an acquired psychiatric
disorder, including depression and anxiety. The accompanying letter
told the veteran that if he decided to continue his appeal he would
need to file a formal appeal. The substantive appeal form was
enclosed. A copy of the statement of the case and cover letter were
sent to the veteran's representative. There is no timely
substantive appeal of record. Neither the veteran nor his attorney
has alleged a timely substantive appeal. There is nothing, which
could be construed as a dispute as to the timeliness or adequacy of
an appeal. 38 C.F.R. 20.203 (2001). Specifically, the attorney's
allegation that the claim is still open and in need of an SOC can
not be construed as a dispute as to the timeliness or adequacy of
an appeal. Thus, this decision is also final and can not be
revisited by VA. 38 U.S.C.A. 7105(d) (West 1991); 38 C.F.R.
20.302(b), 20.1103 (2001). There is no open psychiatric issue
warranting referral to the RO under Manlincon v. West, 12 Vet. App.
238 (1999). Rather, Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996)
applies. The claim for service connection for an acquired
psychiatric disorder, including depression and anxiety is not
properly before the Board, so the Board does not have jurisdiction
over the issue and can neither consider it or return it to the RO.
If the veteran wishes to have the issue addressed, he may reopen a
claim with new and material evidence. 38 U.S.C.A. 5108 (West 1991);
38 C.F.R. 3.156 (2001). Since the effective date for benefits would
be the date of the reopened claim, resolution of the current claim
need not be delayed. 38 U.S.C.A. 5110(a) (West 1991); 38 C.F.R.

- 4 -

3.400(q) (2001). The evidence is clear that the veteran and his
representative, at the time, were issued copies of the statement of
the case and told of the need for a substantive appeal. The
attorney's misstatement as to the status of the claim does not
provide a back door to reopen the claim for secondary service
connection for an acquired psychiatric disorder, including
depression and anxiety.

The Board's review shows that its Remand requests have been
complied with and the case is ready for a decision. Cf. Stegall v.
West, 11 Vet. App. 268, 271 (1998).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. Any neck injury the veteran may have had in service was
transitory and resolved without residual disability.

3. Arthritic or degenerative changes in the cervical spine were not
manifested during service or within the first year after the
veteran left active service.

4. The veteran's current degenerative cervical spine disability is
not the result of disease or injury during active service.

5. The veteran's thoracic and lumbosacral spine disability has been
shown to be productive of no more than severe limitation of motion
of the lumbar spine with chronic pain; T12, L1, and L2 compression
fracture residuals with vertebral deformity; and traumatic
arthritic changes.

6. Neurologic deficits do not approximate those associated with a
pronounced level of intervertebral disc syndrome.

5 -

7. The vertebral fracture residuals have not been shown to be
manifested by abnormal mobility requiring the use of a neck brace
(jury mast).

8. The service-connected disabilities are not of sufficient
severity as to prevent the appellant from engaging in some form of
substantially gainful employment consistent with his education and
occupational experience.

CONCLUSIONS OF LAW

1. A chronic cervical spine disability to include injury residuals
and arthritis was not incurred or aggravated by active service and
may not be presumed to have been incurred during such service. 38
U.S.C.A. 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103,
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 3.303, 3.307, 3.309
(2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as
amended at 38 C.F.R 3.102, 3.159 and 3.326(a)).

2. The criteria for an evaluation in excess of 50 percent for T12,
L1, and L2 compression fracture residuals with traumatic arthritis
and L5-S1 tenderness have not been met. 38 U.S.C.A. 1155, 5100,
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 4.7,
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5285,
5292 (2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified
as amended at 38 C.F.R 3.102, 3.159 and 3.326(a)).

3. The appellant does not have service-connected disabilities,
which are sufficient to produce unemployability without regard to
advancing age. 38 U.S.C.A. 1155, 5100, 5102, 5103, 5103A, 5107
(West 1991 & Supp. 2001); 38 C.F.R.  3.321, 4.15, 4.16, 4.18 (2001)
and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended
at 38 C.F.R 3.102, 3.159 and 3.326(a)). See Hatlestad v. Derwinski,
3 Vet. App. 213 (1992).

6 -


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") became
law while this claim was pending. See 38 U.S.C.A. 5100, 5102, 5103,
5103A, 5107 (West Supp. 2001). Further, implementing regulations
have been published. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be
codified as amended at 38 C.F.R 3.102, 3.156(a), 3.159 and
3.326(a)). Except for amendments not applicable here, the
provisions of the regulations merely implement the VCAA and do not
provide any rights other than those provided by the VCAA. 66 Fed.
Reg. 45,629 (Aug. 29, 2001).

The RO did not consider the case under VCAA, implementing
regulations and VA guidance issued pursuant to that act and
regulations. However, the veteran was not prejudiced. Compare
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). The RO provided the
veteran with the pertinent evidentiary development which was
subsequently codified by VCAA and implementing regulations. In
addition to performing the pertinent development required under
VCAA, the RO notified the veteran of his right to submit evidence.
Thus, the Board finds VA has completed its duties under VCAA and
implementing regulations. Further, VA has completed the development
of this case under all applicable law, regulations and VA
procedural guidance. See also 38 C.F.R. 3.103 (2001). Therefore, it
would not abridge the appellant's rights under VCAA and
implementing regulations for the Board to proceed to review the
appeal.

Specifically, the veteran's application for service connection for
a chronic cervical spine disability to include injury residuals and
arthritis, an increased disability evaluation for T12, L1, and L2
compression fracture residuals with traumatic arthritis and L5-S1
tenderness, and a total rating for compensation purposes based on
individual unemployability, is complete. 38 U.S.C.A. 5102 (West
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as
amended at 38 C.F.R 3.159(a)(3)). The rating decision, statement of
the case, and supplemental

- 7 -

statements of the case notified the veteran and his representative
of the evidence necessary to substantiate the claim, the evidence
which had been received, and the evidence to be provided by the
claimant. 38 U.S.C.A. 5103(a) (West Supp. 2001).

VA has made reasonable efforts to assist the veteran in obtaining
evidence necessary to substantiate his claim for benefits. 38
U.S.C.A. 5103A(a)(1) (West Supp. 2001). There is no reasonable
possibility that further assistance would aid in substantiating the
claim. 38 U.S.C.A. 5103A(a)(2) (West Supp. 2001).

VA has made reasonable efforts to obtain relevant records
(including private records) which the veteran adequately identified
and authorized VA to obtain. 38 U.S.C.A. 5103A(b)(1) (West Supp.
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as
amended at 38 C.F.R 3.15 9(c)).

All relevant Federal records have been obtained. 38 U.S.C.A.
5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug.
29, 2001) (to be codified as amended at 38 C.F.R 3.159(c)(2)). The
service medical records are in the claims folder. 38 U.S.C.A.
5103A(c)(1) (West Supp. 2001). VA records have been obtained. 38
U.S.C.A. 5103A(c)(2) (West Supp. 2001).

The veteran has been examined by VA and a medical opinion rendered.
An additional medical opinion has also been obtained. 38 U.S.C.A.
5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to
be codified as amended at 38 C.F.R 3.159(c)(4)). The veteran's
attorney has complained that the doctors who examined veteran did
not review the file. There is no factual support for this
speculative complaint. The Board did not require the doctors to
state that the file had been reviewed. There is no reason to
suspect that the examinations were in any way inadequate. We must
assume that, as public officers engaged in their official capacity,
the professional medical personnel did their job properly. A
"presumption of regularity" must be applied to "the official acts
of public officers, and in the absence of clear evidence to the
contrary, [we must] presume that they have

- 8 -

properly discharged their official duties." Ashley v. Derwinski, 2
Vet. App. 62, 64 (1992) (quoting United States v. Chemical
Foundation, Inc., 272 U.S. 1, 14-15 (1926)). There is no clear
evidence to the contrary and we presume that the examinations were
done properly. Moreover, if the record had not been reviewed, the
appropriate cure would be to have the file reviewed by a physician
who would then render a medical opinion. This has been done. Thus,
even if the there was a defect in an examiner not reviewing the
file, it has been cured. The Board notes that another way to cure
such a defect, if it existed, would be to have the veteran examined
again with the examiner reviewing the record and providing an
opinion. The exact type of development required to develop the
facts surrounding a claim depends on the state of the facts. Thus,
the type of development is a factual determination within the
discretion of the Board. Here, the Board finds that the facts at
hand are adequate to decide the issues and that further medical
examination or obtaining another medical opinion is not necessary
to make a decision on the claim. 38 U.S.C.A. 5103A(d) (West Supp.
2001).

The veteran has not reported that any other pertinent evidence
might be available. See Epps v. Brown, 9 Vet. App. 341, 344 (1996).

Notably, neither the appellant nor the representative has asserted
that the case requires further development or action under VCAA or
its implementing regulations.

In the circumstances of this case, a remand would serve no useful
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)
(strict adherence to requirements in the law does not dictate an
unquestioning, blind adherence in the face of overwhelming evidence
in support of the result in a particular case; such adherence would
result in unnecessarily imposing additional burdens on VA with no
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426,
430 (1994) (remands which would only result in unnecessarily
imposing additional burdens on VA with no benefit flowing to the
veteran are to be avoided). VA has satisfied its duties to notify
and to assist the appellant in this case. Further development and
further

- 9 -

expending of VA's resources is not warranted. For these reasons,
the veteran is not prejudiced by the Board's review on the merits.
Compare Bernard, at 393.

I. Service Connection

Service connection may be granted for chronic disability arising
from disease or injury incurred in or aggravated by active service.
38 U.S.C.A. 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is required a
combination of manifestations sufficient to identify the disease
entity and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings or a diagnosis
including the word chronic. When the fact of chronicity in service
is not adequately supported, then a showing of continuity after
discharge is required to support the claim. 38 C.F.R. 3.303(b)
(2001).

Where a veteran served continuously for ninety days or more during
a period of war or during peacetime service after December 31,
1946, and arthritis (degenerative joint disease) becomes manifest
to a degree of ten percent within, one year of termination of such
service, such disease shall be presumed to have been incurred in
service even though there is no evidence of such disease during the
period of service. 38 U.S.C.A. 1101, 1112, 1113, 1137 (West 1991 &
Supp. 2001); 38 C.F.R. 3.307, 3.309 (2001).

Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service.
Presumptive periods are not intended to limit service connection to
diseases so diagnosed when the evidence warrants direct service
connection. The presumptive provisions of the statute and VA
regulations implementing them are intended as liberalizations
applicable when the evidence would not warrant service connection
without their aid. 38 C.F.R. 3.303(d) (2001).

- 10 -

Service medical record treatment entries dated in August 1972 note
that the veteran complained of lower cervical vertebral pain and
snapping in the middle of the upper back at a point posterior and
inferior to the shoulder. An impression of bursitis left shoulder
was advanced. A cervical spine disability was not diagnosed. At his
February 1974 physical examination for service separation, May 1974
physical examination for service entrance, and January 1977
physical examination for service separation, the veteran neither
complained of nor exhibited any neck or cervical spine
abnormalities.

After the veteran completed his active service, he was seen at VA
facilities. VA clinical documentation, dated in March 1980, notes
that the veteran complained of posterior neck pain, morning neck
stiffness, and a sensory deficit in his hands. He denied any recent
neck trauma. Treating VA medical personnel observed that the
veteran's neck examination was within normal limits. An impression
of chronic pain was advanced. Contemporaneous X-ray studies of the
cervical spine state that the veteran complained of pain at the
base of the neck. The studies revealed degenerative changes and
some straightening of the normal cervical lordosis.

A January 1981 VA treatment record states that the veteran
complained of neck pain. On examination, the veteran exhibited
tenderness over the right trapezium muscle and cervical spine
limitation of motion. An impression of degenerative joint disease
with muscle strain was advanced.

VA clinical documentation dated in March 1981 relates that the
veteran complained of non-radiating neck pain since an inservice
fall and associated lumbar vertebral fracture. The treating VA
physician commented that the veteran complained of back, neck, and
shoulder pain for many years with a normal neurological
examination.

A May 1981 VA treatment record notes that the veteran reported that
his neck had been painful on and off since 1975. The treating VA
physician observed cervical spine limitation of motion.

A December 1986 VA X-ray study of the cervical spine revealed mild
hypertrophic changes involving the cervical vertebrae with
straightening of the cervical spine lordosis.

An April 1987 VA hospital summary indicates that the veteran
complained of cervical spine pain. On examination, the veteran
exhibited a full range of motion of the cervical spine with pain.
The veteran was diagnosed with chronic low back and cervical pain
syndrome.

An October 1987 VA physical therapy treatment record notes that the
veteran complained of chronic neck pain. An impression of cervical
pain secondary to degenerative joint disease was advanced.

A January 1988 VA treatment record states that the veteran
complained of recurrent neck pain of ten years' duration. He
related that his complaints began during active service when he
fractured his back and shoulder. Treating VA medical personnel
observed that the veteran had a history of cervical spine
spondylosis and T11-12 and L2 compression fracture residuals.

An August 1989 VA X-ray study of the cervical spine revealed) well
maintained vertebral body heights; slight C5-6 and C6-7 disc space
narrowing; minimal degenerative changes; and mild bony osteopenia.

At a July 1990 VA examination for compensation purposes, the
veteran complained of neck pain. There was limitation of motion of
the cervical spine with pain. The diagnosis was cervical spine
degenerative joint disease.

- 12 -

An October 1990 VA X-ray study of the cervical spine revealed very
minimal C5-6 and C6-7 spondylitic changes.

An April 1991 VA X-ray study of the cervical spine showed a slight
degree of anterior loss of height involving the C5 vertebral body
that is old.

A June 1991 written statement from a VA physician conveys that the
veteran fell thirty feet from a telephone pole in 1975 during
active service and received multiple injuries including trauma to
the cervical spinal segment. The doctor stated that recent X-ray
studies revealed arthritis of the cervical spine and loss of C5
vertebral height compatible with an old fracture.

A September 1991 Social Security Administration (SSA)
Administrative Law Judge (ALJ) opinion notes diagnoses including
cervical spine arthritis with loss of C5 vertebral height. The
opinion also stated that the veteran fell from a utility pole in
1975 during active service and sustained multiple injuries
including cervical spine trauma. However, the veteran's case was
before the ALJ for a determination as to whether the veteran was
currently disabled. The cause or etiology of the disability was not
at issue, so the comments of the ALJ as to cause are dicta and are
not a relevant holding in that case.

VA treatment records dated in June and October 1992 convey that the
veteran complained of chronic cervical spine pain secondary to his
service-connected spinal fracture residuals. The physician
diagnosed a compression fracture of the fifth cervical vertebra
causing a chronic pain syndrome.

A July 1993 VA hospital summary indicates that the veteran
complained of chronic shooting pain from the lower cervical region
to the sacroiliac joint. Contemporaneous X-ray studies of the
cervical spine revealed no evidence of bony abnormality. The
radiologist advanced an impression of a normal cervical spine at
this time.

- 13 -

A September 1993 VA treatment record states that the veteran had a
history of a 1975 thirty foot fall with resulting cervical,
thoracic, and lumbar spine injuries.

At the September 1994 hearing on appeal, the accredited
representative advanced that the veteran must have injured his
cervical spine in the same inservice fall in which he sustained his
service-connected thoracic and lumbar fractures given that the fall
was from a height of thirty feet.

At an April 1996 VA examination for compensation purposes, the
veteran complained of chronic neck and upper back pain since his
inservice fall. The examiner noted that the veteran apparently fell
about 30 feet down to frozen ground and sustained multiple
compression fractures in the cervical, thoracic, and lumbar spine.
The veteran was diagnosed with status post multiple compression
fracture in his lumbar, thoracic, and cervical spine, post
traumatic degenerative joint disease.

At a September 1996 deposition, the veteran testified that he had
sustained a cervical spine injury as the result of his inservice
fall.

At a November 1996 VA examination for compensation purposes, the
veteran complained of cervical spine limitation of motion and pain
and associated headaches. On orthopedic examination, the veteran
reported that he had sustained an inservice cervical spine fracture
when he fell from a thirty-foot pole. Contemporaneous X-ray studies
of the cervical spine revealed mild levoscoliosis with loss of the
normal lordotic curvature and a very minimal kyphotic curvature
possibly secondary to paravertebral muscle spasm. The cervical
vertebrae were found to be of normal height and well aligned. An
impression of previous cervical fracture with mild limitations of
motion and mild decreased strength on the right upper extremity was
advanced. The neurologic examiner noted that the veteran fell from
a pole during active service and apparently sustained a C7
compression fracture according to the records given.

- 14 -

In a January 1997 written statement, the veteran advanced that he
had injured his cervical spine during active service. He stated
that he had been told by four military physicians in 1976 that he
had injured his cervical, thoracic, and lumbar spinal segments and
his injuries rendered him unfit for continued active service. He
related that he had been discharged from active service secondary
to his cervical, thoracic, and lumbar spinal injuries. (That
assertion is contrary to the service medical and personnel records,
which show that he was discharged because of completion of his
enlistment.)

A July 1997 written statement from a VA physician reports that the
veteran had chronic cervical, lumbar, hip, and shoulder pain
secondary to his service-connected thoracic and lumbar spinal
disabilities.

The July 1999 VHA opinion conveys that the veteran's entire record
had been reviewed. The VA physician commented that:

The patient initially sustained an injury from a fall from a pole,
falling approximately 25 feet in December 1975. He sustained a
compression fracture of L2 with approximately 50 percent anterior
wedging of the vertebral body. The veteran recovered and was able
to return to work. He sustained a second fall with subsequent
radiographs showing 25 percent anterior vertebral collapse of T12
with an anterior lip fracture of L1 and with residual L2
compression.

It is my opinion that the most accurate description of the cervical
spine radiographic findings is degenerative cervical spondylosis.
I do not think that this is related to the original injury. It is
a common problem associated

- 15 -

with aging of the spine. The patient also has radiographic findings
of degenerative spondylosis. This is expected at his age and a
common phenomenon with aging. I do not think that degenerative
spondylosis would prevent the patient from obtaining employment. I
think the patient's principal complaint is best described as a
chronic pain syndrome. I cannot relate the chronic pain syndrome to
the compression fractures at T12, L1, and L2.

The Board has reviewed the probative evidence of record including
the veteran's testimony and statements on appeal. The veteran's
service medical records indicate that he complained of lower
cervical vertebral pain in August 1972. No cervical spine diagnosis
was advanced at that time. Subsequent physical examinations for
service entrance and separation identified no cervical spine
abnormalities. The absence of such findings indicates that the
veteran's complaints resolved without chronic residuals. The first
objective clinical documentation of the claimed disorder is dated
in March 1980, some two years after service separation.

The veteran contends that he sustained a cervical vertebral
compression fracture as a consequence of his inservice falls. A
1991 X-ray study of the cervical spine was interpreted as showing
loss of C5 vertebral height compatible with a prior compression
fracture. This explanation of the significance of the X-ray changes
is unique and not addressed by the supporting opinions. More
importantly, it does not rule out degenerative or aging changes.
Also, repeated X-ray studies of the cervical spine conducted in
1980, 1986, 1989, 1990, 1993, and 1996 noted normal vertebral
height and no findings compatible with a prior vertebral fracture.
Several of the veteran's treating VA physicians diagnosed him with
residuals of an inservice compression fracture of C5 or C7
including chronic degenerative changes and a chronic spinal pain
syndrome. However, the July 1999 VHA opinion notes that the record
is devoid of any objective evidence of a cervical vertebral
fracture during active service or thereafter. The VHA opinion
specifically concludes that the

- 16 -

veteran's degenerative cervical spondylosis is etiologically
related to the normal aging process and not his inservice trauma or
associated thoracic and lumbar compression fracture residuals. The
Board finds that while the treating VA physicians' statements
support the claim, they are belied by the absence of any inservice
clinical documentation of a cervical vertebral fracture or injury
or any current radiological findings consistent with such an
injury. In reviewing a similar factual scenario, the Court directed
that:

While it is true that the BVA is not free to ignore the opinion of
a treating physician, the BVA is certainly free to discount the
credibility of that physician's statement. Willis v. Derwinski, 1
Vet. App. 66 (1991) (the conclusion of an examining psychiatrist is
a medical conclusion, one which the BVA is not free to ignore or
disregard); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the
BVA is not compelled to accept the opinion of a physician but,
having reached a contrary conclusion, is required to state its
reasons and point to a medical basis for that decision). Sanden v.
Derwinski, 2 Vet. App. 97, 101 (1992).

The veteran's claim is supported by his own reports of injury in
service, continuing cervical symptoms and medical opinions which
link the current neck disorder to the reported injury in service.
However, the Board finds that the preponderance of the evidence is
against the claim. 38 U.S.C.A. 5107(b) (West 1991). There is no
documentation of neck injury in service by a competent medical
professional. On examination for separation from service, in
January 1977, a physician reported the veteran's neck and spine to
be normal. In July 1977, shortly after the veteran left active
service, a physician read neck X-rays as showing no bony pathology.
These medical reports, closer in time to the alleged inservice
injury, are more probative as to the presence of injury residuals
than are the later medical reports which may be influenced by post
service factors such as other injury and aging. The opinions which
support the claim are generalizations which accept the veteran's
recollection of his medical history and do not thoroughly analyze
the record. In cases before the Court, where doctors made their
diagnoses many years following a veteran's separation from service
and necessarily relied on history as related by veteran, their

- 17 -

diagnoses could be no better than the facts alleged by veteran.
Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet.
App. 342 (1995). On the other hand, the recent VHA opinion is
highly probative as it reflects review of the entire record and
provides a detailed explanation of the significance of the medical
findings in light of the medical history. For these reasons, the
Board finds the preponderance of the evidence is against the claim.

The veteran's attorney has asserted that the examiners did not
address degenerative changes noted a few years after service. While
these may seem significant if in the attorney's opinion as a lay
person, the Board must defer to the opinions of the trained medical
professionals in determining and discussing the significant factors
in this case. Here, there is no basis in law to assume that
degenerative changes years later had their onset in service; and,
as discussed above, the weight of the competent medical opinion
supports the conclusion that degenerative changes were not incurred
in service.

The Board notes the veteran's wartime service. It is not alleged,
nor does the record show combat service. The provisions of 38
U.S.C.A. 1154(b) (West 1991) do not apply.

II. Thoracic and Lumbosacral Spine Disability

A. Historical Review

In considering the severity of a disability, the Board has reviewed
the medical history of the veteran. 38 C.F.R. 4.1, 4.2 (2001).

The veteran's service medical records indicate that he sustained a
L2 compression fracture in June 1975.

The report of a July 1977 VA examination for compensation purposes
indicates that the veteran reported that he fell twenty to twenty-
five feet from a pole in 1975 and

18 -

sustained a L2 vertebral compression fracture and subsequently
refractured the L2 vertebra in January 1976 when he fell twenty
feet from a pole. On examination, the veteran exhibited a range of
motion of the lumbar spine of flexion to 65 degrees, extension to
35 degrees, bilateral lateral flexion to 20 degrees, and bilateral
rotation to 45 degrees with discomfort; modest to moderate lumbar
lordosis; and a modest gibbus at L1-2 with L1-2 and L5-S1
tenderness. Contemporaneous X-ray studies of the thoracic and
lumbar spinal segments revealed a slight loss of T12 vertebral
height with spurring suggestive of old trauma; a marked loss of L2
vertebral height; and L1-2 spurring. The veteran was diagnosed with
T12 and L2 compression fracture residuals; modest anterior L1
wedging; and chronic low back strain.

In September 1977, the RO established service connection for L2
compression fracture residuals with wedging and assigned a 20
percent evaluation under the provisions of 38 C.F.R. 4.71a,
Diagnostic Codes 5285, 5292 (1977).

VA clinical documentation dated between September 1985 and October
1986 reflects that the veteran exhibited a full range of motion of
the lumbar spine with tenderness and minimum paraspinous spasm.
Contemporaneous X-ray studies of the spine were reported to reveal
old T12 and L2 compression fracture residuals with mild
retrolisthesis and associated degenerative joint disease.

In November 1986, the RO increased the evaluation for the veteran's
L2 fracture residuals from 20 to 30 percent.

In May 1990, the RO recharacterized the veteran's service-connected
spinal disability as T12, L1, and L2 compression fracture residuals
with L5-S1 tenderness evaluated as 30 percent disabling.

The report of a July 1990 VA examination for compensation purposes
and the September 1990 addendum thereto indicates that the veteran
exhibited a range of motion of the lumbosacral spine of flexion to
15 degrees, extension to 25 degrees, bilateral lateral flexion to
30 degrees, and bilateral rotation to 35 degrees, with pain.

- 19 -

In September 1990, the RO increased the evaluation for the
veteran's spinal disability from 30 to 50 percent.

In February 1994, the RO recharacterized the veteran's service-
connected spine disability as T12, L1, and L2 compression fracture
residuals with traumatic arthritis and L5-S1 tenderness evaluated
as 50 percent disabling.

B. Increased Evaluation

Disability evaluations are determined by comparing the veteran's
current symptomatology with the criteria set forth in the Schedule
For Rating Disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R.
Part 4 (2001).

Vertebral fracture residuals without associated spinal cord
involvement which are manifested by abnormal mobility requiring the
use of a neck brace (jury mast) warrant a 60 percent disability
evaluation. Where the use of a neck brace is not required, the
vertebral fracture residuals are to be evaluated on the basis or
the resulting definite limitation of motion or muscle spasm with 10
percent to be added for demonstrable deformity of a vertebral body.
When evaluating the residuals on the basis of ankylosis and/or
limited motion, disability evaluations should not be assigned for
more than one spinal segment by reason of involvement of only the
first or the last vertebra of an adjacent segment. 38 C.F.R. 4.71a,
Diagnostic Code 5285 (2001).

Traumatic arthritis established by X-ray findings is to be
evaluated as degenerative arthritis. 38 C.F.R. 38 C.F.R. 4.71a,
Diagnostic Code 5010 (2001).

Degenerative arthritis established by X-ray findings will be
evaluated on tie basis of limitation of motion of the specific
joint or joints involved. When the limitation of motion of the
specific joint or joints involved is noncompensable under the
appropriate diagnostic codes, an evaluation of 10 percent is
applied for each major

- 20 -

joint or group of minor joints affected by the limitation of
motion. These 10 percent evaluations are combined and not added. 38
C.F.R. 4.71a, Diagnostic Code 5003 (2001). Severe limitation of
motion of the lumbar spine warrants a 4O percent disability
evaluation. 38 C.F.R. 4.71a, Diagnostic Code 5292 (2001).

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in the parts of the system,
to perform the normal working movements of the body with normal
excursion, strength, speed, coordination, and endurance. It is
essential that the examination on which ratings are based
adequately portray the anatomical damage, and the functional loss,
with respect to all these elements. The functional loss may be due
to absence of part, or all, of the necessary bones, joints and
muscles, or associated structures, or to deformity, adhesions,
defective innervation, or other pathology, or it may be due to
pain, supported by adequate pathology and evidenced by visible
behavior of the claimant undertaking the motion. Weakness is as
important as limitation of motion, and a part which becomes painful
on use must be regarded as seriously disabled. 38 C.F.R. 4.10,
4.40, 4.45 (2001). The Court has held that the RO must analyze the
evidence of pain, weakened movement, excess fatigability, or
incoordination and determine the level of associated functional
loss in light of 38 C.F.R. 4.40, which requires the VA to regard as
seriously disabled any part of the musculoskeletal system that
becomes painful on use. See DeLuca v. Brown, 8 Vet. App. 202
(1995).

A November 1990 VA computerized tomography study of the thoracic
and lumbar spinal segments notes that the veteran complained of
chronic radiating low back pain and associated limitation of motion
of the spine. The study revealed hypertrophic spurring at T12, L1,
and L2; mildly decreased anterior posterior diameter of the spinal
canal at L2 probably secondary to a mild retrolisthesis; and a mild
L4-5 posterior disc bulge.

At an April 1991 VA examination for compensation purposes, the
veteran complained of back pain with intermittent sciatica and
associated numbness. The veteran reported that he wore a
lumbosacral corset for support and was limited in

- 21 -

his ability to drive, to walk, to sit, to lift, and to rise from a
seated position due to his spinal disability. On examination, he
exhibited a range of motion of the thoracic/lumbosacral spine of
flexion to 30 degrees, extension to 10 degrees, and lateral bending
to 10 degrees.

At the March 1992 hearing on appeal, the veteran testified that his
thoracic and lumbosacral spine disability was manifested by
radiating low back pain; muscle spasms; limitation of motion of his
back; and intermittent locking of the back. He stated that his back
disability was exacerbated by cold and damp weather; impaired his
ability to drive; and necessitated the use of an elastic back
support, prescribed pain medication, and a whirlpool. In his
September 1992 Transcript of Oral Arguments, the national
accredited representative advanced that the veteran's service-
connected disability encompassed lumbosacral degenerative disc
disease and met the criteria for assignment of a 60 percent
evaluation under the provisions of 38 C.F.R. 4.71a, Diagnostic Code
5293 with the addition of a 10 percent evaluation under 38 C.F.R.
4.71a, Diagnostic Code 5285 for an ultimate rating of 70 percent.

A July 1993 VA hospital summary indicates that the veteran
complained of increased back pain which radiated from the lower
cervical region to the sacroiliac joint. The veteran was diagnosed
with chronic pain syndrome and an adjustment disorder.

At the September 1994 hearing on appeal, the veteran testified that
his service-connected thoracic and lumbar spine disability was
manifested by radiating back pain; was exacerbated by cold and damp
weather; and impaired his ability to stand for prolonged periods of
time, to lift, and to work. A November 1994 VA treatment record
states that the veteran was diagnosed with thoracolumbar fracture
residuals with secondary spinal stenosis. In his January 1996
Informal Brief of Appellant in Appealed Case, the national
accredited representative reiterated that the veteran had
intervertebral disc syndrome warranting assignment of a 60 percent
evaluation under the provisions of 38 C.F.R. 4.71a, Diagnostic Code
5293.

- 22 -

At the April 1996 VA examination for compensation purposes, the
veteran complained of chronic radiating pain affecting the entire
spine and right lower extremity with tingling and numbness. He
reported that he intermittently used a back brace and was unable to
participate in physical, sexual and vocational activities. On
orthopedic examination, he exhibited a range of motion of the
thoracic spine of forward flexion to about 20 degrees; a range of
motion of the lumbar spine of flexion to 30 degrees, backward
extension to 5 degrees, lateral flexion to about 10 degrees, and
rotation to about 10 degrees with objective evidence of pain; no
muscle spasms; and no gross postural abnormalities. Contemporaneous
X-ray studies revealed compression fracture residuals including
marked degenerative joint disease changes at L1-2 and less
pronounced changes at other levels. The veteran was diagnosed with
lumbar and thoracic spinal compression fracture residuals and post-
traumatic degenerative joint disease. The examiner commented that
the veteran could possibly perform a very light type of duty job.
On neurologic evaluation, the veteran exhibited a stable gait;
flexure to 80+ degrees; and near full rotation ability. The
neurologic examiner diagnosed the veteran with history of multiple
compression fractures. The doctor commented that there was no
neurologic disability at this time.

At his September 1996 deposition, the veteran testified that his
back disability was manifested by pain and locking; necessitated
ongoing medical treatment and physical therapy; and impaired his
ability to perform his daily activities, household chores, and
vocational pursuits.

At a November 1996 VA examination for compensation purposes, the
veteran complained of throbbing and radiating low back pain and
limitation of motion which affected his daily and vocational
activities. He related that his low back pain was 10 out of 10 and
prevented him from being employed. On orthopedic evaluation, the
veteran exhibited a range of motion forward flexion to 15 degrees,
backward flexion to 15 degrees, bilateral lateral bending to 20
degrees, and bilateral rotation to 35 degrees; 5/5 muscle strength
in the lower extremities; symmetrical

- 23 -

lower extremity reflexes; and no neurological symptoms. On
neurologic examination, the veteran exhibited an antalgic gait and
a limited active range of motion of forward flexion at the hips of
about 45 degrees, and bilateral lateral flexion to 30 degrees. The
neurologic examiner commented that the veteran's multiple
compression fracture residuals were productive of chronic pain and
that no neurologic injury was related to them.

In an April 1997 written statement, the local accredited
representative reiterated that the veteran's spinal disability
should be evaluated under 38 C.F.R. 4.71a, Diagnostic Code 5293.

The October 1999 VHA opinion addressed whether the veteran had
lumbosacral degenerative disc disease associated with his service-
connected thoracic and lumbosacral disability. The VA physician
opined that:

1. The following answers the two questions you asked from me:

a. Does the veteran have lumbar degenerative disc disease?
Degenerative disc disease is another name for degenerative cervical
(sic) spondylosis. As I stated in the last paragraph, this is a
normal phenomenon associated with aging of the spine. The problem
with degenerative disc disease is that radiographic findings of
this phenomenon did not correlate with patient's complaints of
pain.

b. In my response to Question 2, I would not use the term "lumbar
intervertebral disc syndrome." Apparently, this is referring to
degenerative disc of the lumbar spine. Again, normal aging of the
spine leads to thickening of the ligamentum flavum, degenerative
(sic) of the disc

- 24 -

and arthritic changes within the facets which can cause stenosis of
the spinal canal. This can lead to retrolisthesis and disc bulging.
Again, I could not correlate the degenerative disc changes in the
lower lumbar spine with the previous compression fractures at T12,
L1, and L2.

The Board has conducted a careful longitudinal review of the
record. All the evidence of record has been considered. However,
the most probative evidence of the degree of impairment consists of
records generated in proximity to and since the claim on appeal.
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran has alleged that his thoracic and lumbosacral spinal
disability have worsened and thereby warrant an increased
evaluation. The extensive clinical documentation of record reflects
that the veteran's service-connected disability is manifested by
chronic radiating back pain, severe lumbar spine limitation of
motion with pain, T12, L1, and L2 compression fractures with
vertebral deformity, and traumatic arthritis, which clearly merits
at least a 50 percent rating under the provisions of 38 C.F.R.
4.10, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5285, 5292
(2001). This is the maximum evaluation which can be assigned under
these codes. Higher ratings could be assigned under other rating
codes based on disc syndrome and ankylosis, if those were part of
the service-connected disability. However, the service-connected
disability does not include those disc or bone changes. The veteran
and his representative contend that the veteran's service-connected
disability encompasses lumbar intervertebral disc syndrome. The
Board observes that the October 1999 VHA opinion addendum, while
not a model of clarity, specifically belies such a contention.
Further, the Court has held that lay witnesses are generally not
capable of offering evidence involving medical knowledge. See
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). There is no
indication that either the veteran or the accredited
representatives are medical professionals. The medical reports
provide the most probative evidence as to the extent of the
disability. Here, they establish by a preponderance of the evidence

- 25 -

that the disability does not approximate the bone, neurologic, or
other deficits required for a higher rating. 38 C.F.R. 5107(b)
(West 1991); 38 C.F.R. 4.7 (2001).

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 of the
Code of federal Regulations (2001) have been considered whether or
not they were raised by the veteran as required by the holding of
the United States Court of Veterans Appeals in Schafrath v.
Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of
38 C.F.R. 3.321(b)(1) (2001). The Board, as did the RO (see
supplemental statement of the case dated in February 1994), finds
that the evidence of record does not present such "an exceptional
or unusual disability picture as to render impractical the
application of the regular rating schedule standards." 38 C.F.R.
3.321(b)(1) (2001). In this regard, the Board finds that there has
been no showing by the veteran that this service-connected
disability has resulted in marked interference with employment or
necessitated frequent periods of hospitalization beyond that
contemplated by the rating schedule. In the absence of such
factors, the Board finds that criteria for submission for
assignment of an extraschedular rating pursuant to 38 C.F.R. 3.321
(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996);
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III. TDIU

In September 1991, an Administrative Law Judge (ALJ) with the
Social Security Administration (SSA) determined that the veteran
was disabled for the purpose of SSA disability benefits. Review of
that decision shows that the ALJ considered the effects of cervical
spine disabilities, shoulder disabilities and lumbar disc
disorders. As discussed above, those disabilities are not part of
the service-connected disorder. The only service-connected
disability is the T12, L1, and L2 compression fracture residuals
with traumatic arthritis and L5-S1 tenderness. As discussed above,
this is properly evaluated as 50 percent disabling.

- 26 -

Total disability ratings for compensation may be assigned, where
the schedular rating is less than total, when the disabled person
is, in the judgment of the rating agency, unable to secure or
follow a substantially gainful occupation as a result of service-
connected disabilities: Provided that, if there is only one such
disability, this disability shall be ratable at 60 percent or more,
and that, if there are two or more disabilities, there shall be at
least one disability ratable at 40 percent or more, and sufficient
additional disability to bring the combined rating to 70 percent or
more. For the above purpose of one 60 percent disability, or one 40
percent disability in combination, disabilities of one upper
extremities will be considered as one disability. It is provided
further that the existence or degree of nonservice - connected
disabilities or previous unemployability status will be disregard
ed where the percentages referred to in this paragraph for the
service-connected disability or disabilities are met and in the
judgment of the rating agency such service- connected disabilities
render the veteran unemployable. Marginal employment shall not be
considered substantially gainful employment. For purposes of this
section, marginal employment generally shall be deemed to exist
when a veteran's earned annual income does not exceed the amount
established by the U.S. Department of Commerce, Bureau of the
Census, as the poverty threshold for one person. Marginal
employment may also be held to exist, on a facts found basis
(includes but is not limited to employment in a protected
environment such as a family business or sheltered workshop), when
earned annual income exceeds the poverty threshold. Consideration
shall be given in all claims to the nature of the employment and
the reason for termination. 38 C.F.R. 4.16(a) (2001).

It is the established policy of the Department of Veterans Affairs
that all veterans who are unable to secure and follow a
substantially gainful occupation by reason of service-connected
disabilities shall be rated totally disabled. Therefore, rating
boards should submit to the Director, Compensation and Pension
Service, for extra- schedular consideration all cases of veterans
who are unemployable by reason of service-connected disabilities,
but who fail to meet the percentage standards set forth in
paragraph (a) of this section. The rating board will include a full
statement

- 27 -

as to the veteran's service-connected disabilities, employment
history, educational and vocational attainment and all other
factors having a bearing on the issue. 38 C.F.R. 4.16(b) (2001).

The evidence here shows that the veteran completed two years of
college as well as training as a cook. This level of training
provides the veteran with basic job skills, including basic skills
in language, mathematics and social areas. It would enable him to
do many of the jobs, such as clerical work or light work bench
assembly or toll collector, which high school graduates routinely
do in a seated position, with little or no lifting. The service
connected back disorder, the veteran's only service- connected
disability, renders him 50 percent disabled. It would not prevent
him from performing one of the seated jobs done by people with his
level of education. It would not prevent him from engaging in
substantially gainful employment. In reaching this conclusion, the
September 1991 opinion of the SSA ALJ has been considered; that
opinion was based on the effects of all the veteran's disabilities,
including several which were not service-connected. More probative
evidence comes from the April 1996 VA examination report which
found the veteran could do very light duty work. The most probative
evidence is found in the July 1999 medical opinion which separately
addressed the impact of the service-connected back disorder and
found that the service-connected disability, by itself, would not
prevent the veteran from obtaining employment. Thus, the
preponderance of the evidence establishes that the veteran's
service-connected disability is not of sufficient severity as to
prevent him from engaging in some form of substantially gainful
employment consistent with his education and occupational
experience. Consequently, a TDIU rating must be denied.

- 28 -

ORDER

Service connection for a chronic cervical spine disability to
include injury residuals and arthritis is denied. An increased
evaluation for T12, L1, and L2 compression fracture residuals with
traumatic arthritis and L5-S1 tenderness is denied. A total rating
for compensation purposes based on individual unemployability is
denied.

CLIFFORD R. OLSON 
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:   We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 29 -



